Carleton Harris, Chief Justice. This appeal relates to a will contest, appellant, John Donald Fry, a son of William W. Fry, deceased, contending that the overwhelming preponderance of all substantial evidence before the court revealed that the father suffered from an insance delusion toward appellant which motivated the testator to, in effect, disinherit the son. There are between 355 and 360 pages of testimony in the record, but there is no abstract of the testimony of any of these witnesses. We have stated in numerous cases that it is not practical for the seven members of the court to examine the one record filed here, and under Rule 9 (d) of the rules of the court, the burden is on appellant to furnish an abstract that will give the various members of the court an understanding of the question, or questions, presented. Pyramid Life Ins. Co. v. Hamilton, 237 Ark. 797, 376 S. W. 2d 555; Financial Security Life Assurance Co. v. Birtie L. Powell, 247 Ark. 609, 447 S. W. 2d 64. Of course, appellant’s case is dependent upon the testimony, and since appellee did not supplement the record, we are unable to consider the case on its merits. Affirmed.